Title: To James Madison from Levett Harris, 26 January 1808
From: Harris, Levett
To: Madison, James



Sir,
St Petersburg 14/ 26. Jany. 1807

As no opportunity for conveying You the inclosed, since it was written, has offered which promised its safely reaching a port of departure I have determined to send it by a special messenger to England, & for this purpose have given a Couriers pass to a young Gentleman in my confidence.
Since my last I have received a Copy of the Presidents Message to Congress of the 27 Oct. but as it was Communicated to that Body previous to the receipt of the answer of the British Government to points so deeply interesting to us, there is no judging yet of the Course we may find it necessary to pursue.  When however the late orders of Council in England, & the other hostile measures which the Government there have adopted with respect to neutrals, shall have reached the U. S. tis feared that our only refuge will be in war.
Tis not a little extraordinary that these orders of Council which are declared to be a reply to the French decree of the 21 Nov. 1806 should have been reserved for this late day: If they had appeared immediately, after the edict which tis their declared object to answer, Denmark Portugal & Austria, at that time neutral, would have been comprehended in this new attack upon their rights, which now exclusively applies to us.
The invasion of Portugal by the French & Spaniards, & the removal of the Seat of its Government from Europe is received here as very important, & will doubtless be found not less so to the U. S.  As to the result however all, yet, is necessarily Speculation.
The Ministry here are firm in the opinion that England must be made to renounce her maritime despotism, or else little tranquility can be promised to the world, and they seem determined to persevere in the policy which they with So much zeal & decision have embraced.
The British Government may Ascribe to what they please this change in the Sistem of the Russian Cabinet: they may aim to retort, upon it the injuries, which they so loudly Say must result to this Empire from Such a Conduct.  They may talk of the Treaty of Tilsit, and place every thing Calamitous to them to the Account of this declaredly private pacification: the truth will nevertheless remain open to investigation and the real cause of the hostility of the Emperor Alexander I rather apprehend will be made to appear in their own unworthy proceedings.
With respect to the influence of France here, of which there is so much Said in England, this corresponds with their other declarations of this Country.  The motive of the odium thus thrown on their ancient Ally is very obvious.  From what I have been able to see & judge of Russia I am confident that France Can never do it any  Serious injury by force of Arms.  War between these two Powers must ever be dreadfully destructive to both, whilst mutual Cooperation may enable them to effect objects productive of happiness to the human race, And I am mistaken if Such be not the sentiments of the two Emperours: & of their determination to Act up to them, I feel no less disposed to pronounce my beleif.
It was very gratifying to me to learn from the French Ambassador here, that a perfectly good understanding existed between our respective Governments, but Genl. Caulaincourt did not Satisfactorily explain to me the Cause of the instructions which are Said to have been Sent by General Armstrong to our Consuls in France & Holland respecting the removal of American property from thence; he Contented himself with Saying that if any trifling difficulty or misunderstanding had arisen it was but momentary.
On the 1st instant a public Ball was given at Court, and the Emperor did me the honor to invite me to sup with the Imperial Family at the Palace of the Hermitage; the only Strangers present at this Fete, were some French, Spanish & Neapolitan Officers attached to the Sovereigns of those Countries, the Ambassadors & Ministers & myself, the only public character of my Grade.  This distinction was Certainly very flattering, but the manner in which the invitation was given was even more So.  The Emperor requested the Count Romanzoff to ask me to the Palace to Sup with the Court, "et de Venir comme Ami et Connaissance”.
From Some conversation I have had with Count Romanzoff since my last, I rather think that no person will be sent from this Country to the U. S. till the Russian Government Shall have been Apprized of the intention on our part to make a similar nomination: As since Communications on this Subject have been exchanged by the respective ministers of America & Russia in London, You will necessarily be made known to them.
I inclose a copy of a Correspondence I entered into with the Minister of Foreign Affairs relative to the Captures & seizures made in the Archipellago.  Count Romanzoff is not So Satisfactory in his reply as could have been wished; he has Simply acknowledged the receipt of my Several notes written the Imperial Ministry on this occasion, but he has verbally informed me that when I Should Conceive myself Authorized to make the required reclamations that every attention would be given to the subject by the department required to take cognizance of it.
I do not Conceive myself justified to proceed further in this business until I am fully instructed by You Sir.
From what I have already had the honor of mentioning respecting the difficulties which now attend the usual Post conveyances, I may not for some Considerable time again have the means of writing You.
I have Sent these Several communications to the care of our Consul in London, from whence the same will be forwarded, And have the honor to be, with great Respect, Sir, Your most Obedient servant,

Levett Harris.

